ITEMID: 001-70104
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2005
DOCNAME: CASE OF KEPENEKLİOĞLU AND CANPOLAT v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violations of Art. 6-1;Not necessary to examine Arts. 6-2 and 6-3
TEXT: 6. The applicants, Mr Adem Kepeneklioğlu and Mr Mehmet Hakan Canpolat, are Turkish nationals, who were born in 1954 and 1964 respectively. When they lodged their application with the Court they were imprisoned in Turkey.
7. On 29 and 30 June 1992 the applicants were taken into custody in Istanbul by police officers from the Istanbul Anti-Terrorist Branch. On 13 July 1992 they were detained on remand.
8. On 27 July 1992 the Public Prosecutor at the Istanbul State Security Court filed a bill of indictment accusing the applicants of, inter alia, organised murder and armed burglary, as well as being members of an illegal terrorist organization.
9. On 25 November 1992 the Istanbul State Security Court commenced the trial against the applicants and three other accused and prolonged the applicants' detention.
10. On 3 April 1998 the Istanbul State Security Court convicted the applicants under Article 146 of the Criminal Code and sentenced them to death.
11. On 10 March 1999 the Court of Cassation quashed the judgment.
12. On 12 June 2001 the Istanbul State Security Court convicted them of the same crimes.
13. On 4 February 2002, upon the applicants' appeal, the Court of Cassation upheld the judgment of the State Security Court.
14. A full description of the domestic law may be found in the judgments of Demirel v. Turkey (no. 39324/98, §§ 47-49, 28 April 2003) and Özel v. Turkey (no. 42739/98, §§ 20-21, 7 November 2002).
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
